DETAILED ACTION

This Office Action is a response to an RCE filed on 08/23/2022, in which claims 21-22, 26, 28-29, 35-36, and 40-52 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

REASONS FOR ALLOWANCE

Claims 21-22, 26, 28-29, 35-36, and 40-52 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 28, 35, and 50 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 21, 28, 35, and 50, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitation of: “determining whether to perform BDOF for the subblock of the coding block based on the determination of whether to enable BDOF for the coding block and based on an extent of a prediction similarity associated with the subblock, wherein the one or more processors are configured to: based on a determination to enable BDOF for the coding block, obtaining a first prediction value associated with a first reference block of the subblock and a second prediction value associated with a second reference block of the subblock; and determining the extent of the prediction similarity associated with the subblock based on the first prediction value associated with the first reference block of the subblock and the second prediction value associated with the second reference block of the subblock” as recited in claim 21. Claims 28, 35, and 50 claim features similar to the ones claimed in claim 21. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable.
Claims 21, 28, 35, and 50 are allowed and all claims dependent on claims 21, 28, 35, and 50 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483